OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21460 Pioneer Series Trust II (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: September 30, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer AMT-Free Municipal Fund Schedule of Investments 9/30/15 (unaudited) Principal Amount ($) Floating Rate (b) Value MUNICIPAL BONDS - 98.5% (e) Arizona - 2.3% Arizona Health Facilities Authority, Banner Health-Series D, 5.5%, 1/1/38 $ City of Mesa Arizona, 3.25%, 7/1/29 City of Phoenix Arizona, 4.0%, 7/1/21 (f) Maricopa County Pollution Control Corp., Southern California Ed Co-A, 5.0%, 6/1/35 The Industrial Development Authority of the County of Pima, Ariz Charter Schools Project-Series C, 6.75%, 7/1/31 The Industrial Development Authority of the County of Pima, Paradise Ed Center Project, 6.1%, 6/1/45 $ California - 9.4% Alameda Corridor Transportation Authority, 10/1/31 (d) $ Anaheim Public Financing Authority, 9/1/22 (d) Anaheim Public Financing Authority, 9/1/36 (d) California County Tobacco Securitization Agency, Cap Apprec., Stanislaus-Sub A, 6/1/46 (d) California County Tobacco Securitization Agency, Cap Apprec-Asset-Backed-Gold Country, 6/1/33 (c) (d) California Educational Facilities Authority, Stanford University, Series U6, 5.0%, 5/1/45 California Municipal Finance Authority, 5.25%, 2/1/37 California Municipal Finance Authority, 5.25%, 2/1/37 (Pre-Refunded) California Statewide Communities Development Authority, CHF Irvine LLC-UCI East, 5.0%, 5/15/30 California Statewide Communities Development Authority, Insured-Enloe Medical Center, 5.75%, 8/15/38 California Statewide Communities Development Authority, Insured-St Joseph-B, 5.75%, 7/1/47 City of San Francisco California Public Utilities Commission Water Revenue, 4.0%, 11/1/33 City of San Francisco California Public Utilities Commission Water Revenue, 4.0%, 11/1/34 Franklin-Mckinley School District, 6.0%, 7/1/16 (f) Fresno Joint Powers Financing Authority, Exhibit Hall Expansion Project, 4.75%, 9/1/28 Golden State Tobacco Securitization Corp., 5.125%, 6/1/47 Long Beach Bond Finance Authority, 5.5%, 11/15/37 Pomona Unified School District, 6.55%, 8/1/29 (f) Rialto Redevelopment Agency, 6.25%, 9/1/37 San Jose Evergreen Community College District, 5.0%, 8/1/41 (f) Santa Cruz County Redevelopment Agency, 6.625%, 9/1/29 Santa Maria Joint Union High School District, Cap-Aprec. Election 2004,, 8/1/27 (d) (f) Tobacco Securitization Authority of Southern California, 5.0%, 6/1/37 Tobacco Securitization Authority of Southern California, 5.125%, 6/1/46 $ Colorado - 1.0% Colorado Health Facilities Authority, Adventist Health/Sunbelt-D, Floating Rate Note, 11/15/35 $ Regional Transportation District, Denver Trans. Partners, 6.0%, 1/15/26 Regional Transportation District, Denver Trans. Partners, 6.0%, 1/15/34 Regional Transportation District, Denver Trans. Partners, 6.0%, 1/15/41 Regional Transportation District, Denver Trans. Partners, 6.5%, 1/15/30 $ Connecticut - 1.1% Mohegan Tribe of Indians of Connecticut, Public Import-Priority Distribution, 6.25%, 1/1/31 $ State of Connecticut, 4.0%, 9/1/30 (f) The Metropolitan District, 3.0%, 3/1/29 (f) $ Delaware - 0.5% Delaware State Economic Development Authority, Exempt Facility-Indian River Power, 5.375%, 10/1/45 $ District of Columbia - 1.8% District of Columbia Tobacco Settlement Financing Corp., 6.75%, 5/15/40 $ District of Columbia, Deed Tax-Housing Production Tr Fd-Series A, 4.25%, 6/1/37 $ Florida - 3.7% County of Madison Florida, First Mortgage-Twin Oaks Project-Series A, 6.0%, 7/1/25 $ County of Miami-Dade Florida Aviation Revenue, 5.5%, 10/1/41 Escambia County Health Facilities Authority, Baptist hospital Inc Project-A, 6.0%, 8/15/36 Florida Development Finance Corp., Renaissance Charter school-A, 6.0%, 9/15/30 Florida's Turnpike Enterprise, Dept Transportation-Series A, 4.0%, 7/1/30 St. Johns County Industrial Development Authority, Presbyterian Retirement-Series A, 6.0%, 8/1/45 State of Florida, 3.0%, 6/1/29 (f) State of Florida, 3.0%, 6/1/30 (f) $ Georgia - 2.9% Burke County Development Authority, Oglethorpe Power Corp Vogtle-E, 7.0%, 1/1/23 $ Forsyth County Water & Sewerage Authority, 5.0%, 4/1/41 Monroe County Development Authority, GA Power Co. Plant-Scherer, Floating Rate Note, 7/1/25 Private Colleges & Universities Authority, Emory University-Series A, 5.0%, 10/1/43 State of Georgia, 4.0%, 10/1/22 (f) $ Illinois - 3.3% Illinois Finance Authority, American Water Capital Corp. Project, 5.25%, 5/1/40 $ Illinois Finance Authority, Centegra Health System, Series A, 5.0%, 9/1/42 Illinois Finance Authority, Christian Homes, Inc., 6.125%, 5/15/27 Illinois Finance Authority, Roosevelt University Project, 6.5%, 4/1/39 Illinois Finance Authority, Silver Cross Hospital & Medical Centers, 5.5%, 8/15/30 Metropolitan Pier & Exposition Authority, Cap Apprec-McCormick-A, 6/15/39 (d) Metropolitan Pier & Exposition Authority, McCormick Pl Convention, 7.0%, 7/1/26 (Pre-Refunded) Railsplitter Tobacco Settlement Authority, 6.0%, 6/1/28 $ Indiana - 2.0% Indiana Bond Bank, Special Prog-Hendricks Regional Health-A, 5.5%, 2/1/29 $ Indiana Finance Authority, Import-U.S. Steel Corp., 6.0%, 12/1/26 Indiana Health & Educational Facilities Financing Authority, Clarian Health Oblig-Series A, 4.75%, 2/15/34 Indiana Health & Educational Facilities Financing Authority, Clarian Health Oblig-Series A, 5.0%, 2/15/39 Indiana University, 4.0%, 6/1/42 Indianapolis Local Public Improvement Bond Bank, 6.0%, 1/10/20 $ Louisiana - 1.9% Jefferson Parish Hospital Service District No. 2, East Jefferson General Hospital, 6.375%, 7/1/41 $ Louisiana Local Government Environmental Facilities & Community Development Authority, Capital Projects & Equipment Acquisition, 5.25%, 12/1/18 Louisiana Public Facilities Authority, 5.5%, 5/15/47 Louisiana Public Facilities Authority, 5.5%, 5/15/47 (Pre-Refunded) Louisiana State Citizens Property Insurance Corp., 5.0%, 6/1/24 Louisiana State Citizens Property Insurance Corp., 5.0%, 6/1/24 $ Maine - 1.2% Maine Health & Higher Educational Facilities Authority, Maine General Medical Center, 6.75%, 7/1/36 $ Maine Health & Higher Educational Facilities Authority, Maine General Medical Center, 6.95%, 7/1/41 University of Maine, 5.0%, 3/1/25 $ Maryland - 4.4% County of Frederick Maryland, Mount St Mary University, 5.625%, 9/1/38 $ Maryland Economic Development Corp., 5.0%, Sr Lien-Chesapeake Bay - Series A, 12/1/16 (c) Maryland Economic Development Corp., 5.0%, Sr Lien-Chesapeake Bay - Series B, 12/1/16 (c) Maryland Economic Development Corp., Potomac, 6.2%, 9/1/22 Maryland Health & Higher Educational Facilities Authority, Ascension Health-Series B, 5.0%, 11/15/51 State of Maryland, 3.0%, 3/1/30 (f) State of Maryland, 4.5%, 8/1/19 (f) State of Maryland, 5.0%, 3/1/21 (f) Washington Suburban Sanitary Commission, 4.0%, 6/1/43 (f) Washington Suburban Sanitary Commission, 4.0%, 6/1/44 (f) $ Massachusetts - 17.0% City of Cambridge Massachusetts, 3.0%, 2/15/35 (f) $ Commonwealth of Massachusetts, Floating Rate Note, 11/1/25 Concord & Carlisle Regional School District Massachusetts, 3.0%, 3/15/29 (f) Concord & Carlisle Regional School District Massachusetts, 3.0%, 3/15/31 (f) Concord & Carlisle Regional School District Massachusetts, 3.0%, 3/15/32 (f) Concord & Carlisle Regional School District Massachusetts, 3.0%, 3/15/33 (f) Massachusetts Department of Transportation, 1/1/28 (d) Massachusetts Development Finance Agency, 3.5%, Roxbury Latin School, 7/1/44 Massachusetts Development Finance Agency, 5.0%, Boston University-Series X, 10/1/48 Massachusetts Development Finance Agency, Adventcare Project-Series A, 6.25%, 10/15/17 Massachusetts Development Finance Agency, Babson College, 5.0%, 10/1/21 Massachusetts Development Finance Agency, Babson College, 5.0%, 10/1/22 Massachusetts Development Finance Agency, Berkshire Health System-Series G, 5.0%, 10/1/30 Massachusetts Development Finance Agency, Broad Institute -Series A, 5.375%, 4/1/41 Massachusetts Development Finance Agency, Evergreen Center, Inc., 5.5%, 1/1/35 Massachusetts Development Finance Agency, Foxborough Regional Charter School-A, 7.0%, 7/1/42 Massachusetts Development Finance Agency, Lowell General Hospital-Series G, 5.0%, 7/1/44 Massachusetts Development Finance Agency, Milford Regional Medical Center-Series F, 5.625%, 7/15/36 Massachusetts Development Finance Agency, Milford Regional Medical Center-Series F, 5.75%, 7/15/43 Massachusetts Development Finance Agency, Northeastern University, 4.0%, 10/1/35 Massachusetts Development Finance Agency, Northeastern University-Series A, 5.0%, 3/1/39 Massachusetts Development Finance Agency, Partners Healthcare Systems, 4.0%, 7/1/45 Massachusetts Development Finance Agency, Partners Healthcare Systems, 5.0%, 7/1/31 Massachusetts Development Finance Agency, Tufts Medical Center-Series I, 6.75%, 1/1/36 Massachusetts Development Finance Agency, Tufts University, 4.0%, 8/15/38 Massachusetts Development Finance Agency, UMass Memorial-Series H, 5.125%, 7/1/26 Massachusetts Development Finance Agency, WGBH Educational Foundation -Series A, 5.75%, 1/1/42 Massachusetts Development Finance Agency, Wheelock College-Series C, 5.25%, 10/1/29 Massachusetts Development Finance Agency, Wheelock College-Series C, 5.25%, 10/1/37 Massachusetts Development Finance Agency, Whitehead Inst Biomedical Research, 5.0%, 6/1/25 Massachusetts Development Finance Agency, Williams College-Series P, 5.0%, 7/1/43 Massachusetts Development Finance Agency, Worcester Polytechnic Institute, 4.0%, 9/1/49 Massachusetts Development Finance Agency, Worcester Polytechnic Institute, 5.0%, 9/1/50 Massachusetts Health & Educational Facilities Authority, Boston Medical Center, 5.25%, 7/1/38 Massachusetts Health & Educational Facilities Authority, Boston Medical Center, 5.25%, 7/1/38 (Pre-Refunded) Massachusetts Health & Educational Facilities Authority, Emerson Hospital-Series E, 4.625%, 8/15/28 Massachusetts Health & Educational Facilities Authority, Harvard University-Series A, 5.5%, 11/15/36 Massachusetts Health & Educational Facilities Authority, Mass Eye & Ear Infirmary - Series C, 5.375%, 7/1/35 Massachusetts Health & Educational Facilities Authority, Massachusetts Institute of Technology -Series K, 5.5%, 7/1/32 Massachusetts Health & Educational Facilities Authority, Massachusetts Institute of Technology -Series O, 5.5%, 7/1/36 (Pre-Refunded) Massachusetts Health & Educational Facilities Authority, Northeastern University-Series T-2, 4.125%, 10/1/37 Massachusetts Port Authority, 5.0%, 7/1/32 Massachusetts Port Authority, 5.0%, 7/1/33 Massachusetts School Building Authority, 5.0%, 8/15/29 Massachusetts State College Building Authority, 5.0%, 5/1/28 Massachusetts Water Resources Authority, 5.25%, 8/1/36 Town of Braintree Massachusetts, 5.0%, 5/15/25 (f) Town of Chatham Massachusetts, 3.5%, 6/15/37 (f) Town of Lexington Massachusetts, 4.0%, 2/15/21 (f) Town of Plymouth Massachusetts, 3.375%, 5/1/32 (f) Town of Plymouth Massachusetts, 3.5%, 5/1/35 (f) Town of Reading Massachusetts, 3.0%, 4/15/20 (f) Town of Reading Massachusetts, 3.0%, 4/15/22 (f) Town of Reading Massachusetts, 3.0%, 4/15/23 (f) Town of Wellesley Massachusetts, 4.0%, 6/1/45 (f) Town of Wilmington Massachusetts, 4.0%, 3/15/37 (f) University of Massachusetts Building Authority, 5.0%, 11/1/39 Woods Hole Marthas Vineyard & Nantucket Steamship Authority, 4.0%, 3/1/28 $ Michigan - 0.4% John Tolfree Health System Corp., 6.0%, 9/15/23 $ Michigan Public Educational Facilities Authority, Ltd Oblig-David Ellis-West Project, 5.875%, 6/1/37 $ Minnesota - 0.3% University of Minnesota, 4.0%, 1/1/20 $ University of Minnesota, 4.0%, 1/1/29 University of Minnesota, 4.0%, 1/1/30 $ Mississippi - 0.3% County of Warren Mississippi, International Paper Co-Series A, 5.8%, 5/1/34 $ Missouri - 1.6% Health & Educational Facilities Authority of the State of Missouri, CoxHealth Hospital, Series A, 5.0%, 11/15/35 $ Health & Educational Facilities Authority of the State of Missouri, Mercy Health-Series F, 4.0%, 11/15/45 Missouri Development Finance Board, City of Indepenence - Annual Appropriation Sewer System, 5.25%, 11/1/42 Missouri State Environmental Improvement & Energy Resources Authority, Unrefunded Bal-St Revolving, 5.125%, 1/1/20 University of Missouri, 5.0%, 11/1/25 $ Nebraska - 0.3% Omaha School District, 3.125%, 12/15/33 (f) $ New Hampshire - 0.9% New Hampshire Health and Education Facilities Authority Act, Southern NH Medical Center-Series A, 5.0%, 10/1/32 $ New Hampshire Health and Education Facilities Authority Act, Southern NH Medical Center-Series A, 5.0%, 10/1/37 $ New Jersey - 1.1% New Jersey Economic Development Authority, First Mortgage-Seashore Gardens Project, 5.3%, 11/1/26 $ New Jersey Educational Facilities Authority, Princeton University-Series B, 5.0%, 7/1/39 New Jersey Health Care Facilities Financing Authority, Trinitas Hospital Oblig Grp-Series A, 5.25%, 7/1/30 New Jersey Transportation Trust Fund Authority, Transportation System-Series A, 5.5%, 6/15/41 $ New York - 2.5% Albany Industrial Development Agency, St Peters Hospital Project-Series A, 5.25%, 11/15/32 $ New York Counties Tobacco Trust V, 6/1/38 (d) New York State Dormitory Authority, 5.0%, 3/15/31 New York State Dormitory Authority, Columbia University, 5.0%, 10/1/41 New York State Dormitory Authority, Insured-FIT Student Housing Corp., 5.25%, 7/1/24 Port Authority of New York & New Jersey, Consolidated Ninety-Third Series, 6.125%, 6/1/94 $ North Carolina - 0.5% City of Charlotte North Carolina Storm Water Revenue, 4.0%, 12/1/43 $ City of Raleigh North Carolina, 5.0%, 9/1/20 $ North Dakota - 0.5% County of McLean North Dakota, Great River Energy-Series B, 5.15%, 7/1/40 $ Ohio - 3.9% Buckeye Tobacco Settlement Financing Authority, 5.75%, 6/1/34 $ Buckeye Tobacco Settlement Financing Authority, 6.5%, 6/1/47 County of Cuyahoga Ohio, Eliza Jennings Sr Care-Series A, 6.0%, 5/15/37 County of Cuyahoga Ohio, Eliza Jennings Sr Care-Series A, 6.0%, 5/15/42 County of Lake Ohio, 6.0%, 8/15/43 County of Lake Ohio, 6.0%, 8/15/43 (Pre-Refunded) JobsOhio Beverage System, 5.0%, 1/1/38 State of Ohio, Common Schools, Series B, 5.0%, 6/15/29 (f) $ Oklahoma - 0.5% McGee Creek Authority, 6.0%, 1/1/23 $ Oregon - 0.7% Deschutes & Jefferson Counties School District No 2J Redmond Oregon, 3.0%, 6/15/32 (f) $ Multnomah County School District No 40, 6/15/30 (d) (f) Multnomah County School District No 40, 6/15/31 (d) (f) Multnomah County School District No 40, 6/15/32 (d) (f) Oregon Health & Science University, 4.0%, 7/1/31 $ Pennsylvania - 3.8% Allentown Area Hospital Authority, Sacred Heart Hospital, 6.0%, 11/15/16 (Pre-Refunded) $ Beaver County Industrial Development Authority, FirstEnergy Nuclear-Series B, Floating Rate Note, 12/1/35 Lehigh County Industrial Development Authority, PPL Electric Utilities Corp Project, 4.75%, 2/15/27 Montgomery County Industrial Development Authority Pennsylvania, Foulkeways At Gwynedd Project-Series A, 5.0%, 12/1/24 Montgomery County Industrial Development Authority Pennsylvania, Foulkeways At Gwynedd Project-Series A, 5.0%, 12/1/30 Pennsylvania Higher Educational Facilities Authority, Edinboro University Foundation, 6.0%, 7/1/43 Pennsylvania Higher Educational Facilities Authority, Foundation Indiana University PA-Series A, Floating Rate Note, 7/1/39 Pennsylvania Higher Educational Facilities Authority, Thomas Jefferson University, 5.0%, 9/1/39 Pennsylvania Higher Educational Facilities Authority, University Pptys., Inc., East Stroudsburg, 5.0%, 7/1/42 Pennsylvania Turnpike Commission, 5.3%, 12/1/41 Philadelphia Authority for Industrial Development, Children's Hospital Philadelphia Project Series A, 5.0%, 7/1/42 $ South Carolina - 1.6% County of Florence South Carolina, 4.0%, 6/1/20 (f) $ SCAGO Educational Facilities Corp for Pickens School District, 3.25%, 12/1/28 South Carolina State Public Service Authority, Santee Cooper-Series D, 5.0%, 12/1/43 State of South Carolina, 5.0%, 4/1/20 (f) $ South Dakota - 0.0% † South Dakota Conservancy District, St Revolving Fd-Series A, 5.625%, 8/1/17 (Pre-Refunded) $ Texas - 12.7% Central Texas Regional Mobility Authority, 1/1/25 (d) $ Central Texas Regional Mobility Authority, 1/1/26 (d) Central Texas Regional Mobility Authority, 1/1/27 (d) Central Texas Regional Mobility Authority, 6.75%, 1/1/41 City of Pearland Texas, 4.0%, 3/1/29 (f) Dallas Area Rapid Transit, 5.0%, 12/1/33 Dallas Area Rapid Transit, 5.25%, 12/1/29 Dallas County Utility & Reclamation District, 5.375%, 2/15/29 Eagle Mountain & Saginaw Independent School District, 3.0%, 8/15/29 (f) Harris County Cultural Education Facilities Finance Corp., YMCA Gtr Houston Area-Series, 5.0%, 6/1/28 Harris County Cultural Education Facilities Finance Corp., YMCA Gtr Houston Area-Series, 5.0%, 6/1/33 Houston Higher Education Finance Corp., Rice University Project-Series A, 5.0%, 5/15/35 Lubbock-Cooper Independent School District, 4.0%, 2/15/49 (f) North Texas Tollway Authority, 5.0%, 1/1/30 North Texas Tollway Authority, 5.0%, 1/1/35 North Texas Tollway Authority, 5.0%, 1/1/38 State of Texas, 5.0%, 4/1/29 (f) Texas Municipal Gas Acquisition & Supply Corp. III, 5.0%, 12/15/31 Texas Private Activity Bond Surface Transportation Corp., Sr Lien-LBJ Infrastructure, 7.0%, 6/30/40 Texas State Public Finance Authority Charter School Finance Corp., Ed-Cosmos Foundation Inc-Series A, 6.2%, 2/15/40 Texas Transportation Commission State Highway Fund, 5.0%, 4/1/23 The University of Texas System, 5.0%, 8/15/20 The University of Texas System, 5.0%, 8/15/24 $ Utah - 0.6% Utah State Charter School Finance Authority, North Davis Preparatory, 5.75%, 7/15/20 $ Utah Transit Authority, 5.0%, 6/15/31 $ Virginia - 6.2% County of Fairfax Virginia, 4.0%, 10/1/34 (f) $ Tobacco Settlement Financing Corp. Virginia, 5.0%, 6/1/47 University of Virginia, 4.0%, 4/1/45 University of Virginia, 5.0%, 6/1/37 University of Virginia, 5.0%, 6/1/43 Upper Occoquan Sewage Authority, 4.0%, 7/1/41 Virginia Public School Authority, 4.0%, 8/1/25 Washington County Industrial Development Authority Virginia, Mountain States Health Alliance-Series C, 7.75%, 7/1/38 $ Washington - 7.1% FYI Properties, Washington St District Project, 5.5%, 6/1/39 $ King County Housing Authority, Birch Creek Apts Project, 5.5%, 5/1/38 King County Public Hospital District No. 1, 5.25%, 12/1/37 (f) King County School District No 411 Issaquah, 4.5%, 12/1/30 (f) Public Utility District No. 1 of Franklin County, 5.0%, 9/1/38 State of Washington, 5.0%, 7/1/30 (f) State of Washington, 5.0%, 8/1/36 (f) University of Washington, 5.0%, 6/1/28 University of Washington, 5.0%, 6/1/37 (Pre-Refunded) Washington Health Care Facilities Authority, Providence Health - Series C, 5.25%, 10/1/33 Washington Health Care Facilities Authority, VA Mason Medical-Series A, 6.125%, 8/15/37 Washington State Housing Finance Commission, Skyline At First Hill Project-Series A, 5.25%, 1/1/17 $ Wisconsin - 0.5% Adams-Friendship Area School District, 6.5%, 4/1/16 (f) $ Wisconsin Health & Educational Facilities Authority, Ministry Health Care, Inc. - Series B 5.125%, 8/15/35 $ TOTAL MUNICIPAL BONDS (Cost $947,939,593) $ Shares CLAIM - 0.1% Commercial Services & Supplies - 0.1% Research & Consulting Services - 0.1% CMS Liquidating Trust $ TOTAL CLAIM (Cost $640,000) $ TOTAL INVESTMENT IN SECURITIES - 98.6% (Cost $948,579,593) (a) $ OTHER ASSETS & LIABILITIES - 1.4% $ TOTAL NET ASSETS - 100.0% $ (Pre-Refunded) Pre-refunded bonds have been collateralized by U.S. Treasury securities which are held in escrow and used to pay principal and interest on the tax-exempt issue and to retire the bonds in full at the earliest refunding date. † Amount rounds to less than 0.1%. (a) At September 30, 2015, the net unrealized appreciation on investments based on cost for federal income tax purposes of $948,495,913 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ (b) Debt obligation with a variable interest rate. Rate shown is rate at end of period. (c) Security is in default and is non-income producing. (d) Security is issued with a zero coupon. Income is earned through accretion of discount. (e) Consists of Revenue Bonds unless otherwise indicated. (f) Represents a General Obligation Bond. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3. The following is a summary of the inputs used as of September 30, 2015, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Municipal Bonds $- $- Claim - - Total $- $- During the period ended September 30, 2015, there were no transfers between Levels 1, 2 and 3. ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive and principal financial officers, or persons performing similar functions, regarding the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR 270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR 240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)), exactly as set forth below: CERTIFICATIONS I, [identify the certifying individual], certify that: 1. I have reviewed this report on Form N-Q of [identify registrant]; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report fairly present in all material respects the investments of the registrant as of the end of the fiscal quarter for which the report is filed; 4. The registrants other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the registrants disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report, based on such evaluation; and (d) Disclosed in this report any change in the registrants internal control over financial reporting that occurred during the registrants most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting; and 5. The registrants other certifying officer(s) and I have disclosed to the registrants auditors and the audit committee of the registrants board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrants ability to record, process, summarize, and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrants internal control over financial reporting. Date: [Signature] [Title] Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Series Trust II By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Lisa M.Jones Lisa M.Jones, President and Chief Executive Officer Date November 25, 2015 By (Signature and Title)* /s/ Mark E. Bradley Mark E. Bradley, Treasurer and Chief Accounting and Financial Officer Date November 25, 2015 * Print the name and title of each signing officer under his or her signature.
